** EXPENDITURES — PRISONERS — TUBERCULOSIS CENTER ** QUESTION: CAN THE STATE BOARD OF PUBLIC AFFAIRS TRANSFER PRISONERS IN THE STATE PENITENTIARY AT MCALESTER (THAT IS, PERSONS INCARCERATED IN SAID PENITENTIARY FOR A PRESCRIBED TERM OF YEARS PURSUANT TO THE JUDGMENT AND SENTENCE OF A PROPER JUDICIAL OFFICER OF THIS STATE) TO A TUBERCULOSIS SANITORIUM OF THE STATE, THAT IS, IF SAID PERSON IS NOT FOUND TO BE SUFFERING FROM TUBERCULOSIS, AND CAN BE BETTER TREATED THEREFOR AT SUCH A SANITORIUM ? ANSWER: NEGATIVE CITE: 57 O.S. 105 [57-105], 57 O.S. 272 [57-272], 57 O.S. 284 [57-284], OPINION NO. FEBRUARY 21, 1948 — BOARD OF PUBLIC AFFAIRS (OWEN J. WATTS)